KEARSE, Circuit Judge,
concurring and dissenting:
With all due respect, I dissent from so much of the majority opinion as reverses the district court’s imposition of sanctions on defendants’ attorney A. Lawrence Washburn, Jr., pursuant to Fed.R.Civ.P. 11 for a frivolous motion for reargument. The basis of the reversal, i.e., that the district court erred in deciding the underlying merits of one of the issues as to which reargument was sought, is contrary to our recent decision in Virgin Atlantic Airways, Ltd. v. National Mediation Board, 956 F.2d 1245 (2d Cir.1992) (“Virgin Atlantic ”). Further, even if that were a permissible basis for reversal of a sanctions award, there were two other indisputably sound bases for the district court’s imposition of sanctions, making it inappropriate for us to do more than vacate the imposition of sanctions and remand to permit the district court to reconsider the matter of sanctions in light of our decision.
A. The Service-of-Process Issue
The motion that prompted the imposition of sanctions was threefold. It sought rear-gument of the district court’s contempt order on the grounds of “ ‘(1) lack of subject matter jurisdiction over the underlying claims raised by plaintiffs in this action, (2) lack of subject matter jurisdiction because of the pending appeals[,] and (3) improper service of the Order to Show Cause under Rules 4(c)(2)(C)(i) and (ii).’ ” (Majority Opinion ante at 396.) As to the third item, improper service, the fact that we have reversed the court’s original decision does not mean that the sanctions award with respect to reargument must be reversed.
The imposition of Rule 11 sanctions is to be reviewed under an abuse-of-discretion standard. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 110 S.Ct. 2447, 2461, 110 L.Ed.2d 359 (1990). In Virgin Atlantic, we held that though the court had erred on the merits of a certain question, it nonetheless had discretion to impose sanctions against a federal agency for an attempt to reargue the question on the sole basis of intervening decisions of a district court in another circuit. We recognized that the district court had imposed sanctions for the agency’s attempt to reargue a decided issue on the basis of insufficient new support, “not ... for the substance of its motion.” Virgin Atlantic at 1255.
In the present case, despite the district court’s repeated admonitions that Wash-burn’s motion required the presentation of supporting affidavits and that frivolous filings could warrant sanctions, the motion to reargue lacked even the pretense of any new ammunition. (See Respondent’s Memorandum Dated August 30, 1989, at 3: “[n]o new facts or affidavits are submitted and no new legal arguments are advanced”.) Though the majority states that the district court “invited” the renewed motion, plainly the court did not invite it to be made on precisely the same papers as those on which it had just been denied. The district court’s sanctions opinion, New York State National Organization for Women v. Terry, 732 F.Supp. 388 (S.D.N.Y.1990) (“District Court Sanctions Opinion”), described the sequence. After rejecting counsel’s original oral motion to dismiss on the grounds of improper service, “[t]he Court advised Washburn to submit a *402motion in proper form, with supporting affidavits, if he wished to move to dismiss or quash service on behalf of respondents.” Id. at 410. Counsel then submitted the motion in writing, but again without affidavits. In denying the written motion “without prejudice,” “[t]he Court explained that the motion, as it was addressed to the issue of service, was inadequate in its present form, as there were no affidavits by any of respondents concerning service.” Id. In connection with this explanation and again in granting an extension of time, the court cautioned that Rule 11 sanctions might be imposed if a renewed motion were frivolous. Nonetheless, in connection with Washburn’s renewal of the written motion,
[ n]o notice of motion was filed, nor were any supporting affidavits attached, despite the directive of the Court and the requirements of Civil Rule 3. No new arguments were advanced in the memorandum, with the exception of a section arguing that attorneys possess immunity from sanctions for their conduct in a judicial proceeding and, therefore, that Rule 11 sanctions cannot be imposed upon them.
Id. Thus the court concluded that “[wjhile the Court does not impose sanctions lightly, an objective analysis of Washburn’s conduct in resubmitting the motion without affidavits or additional support, and in substantially the same manner as it had been when previously denied by the Court, leads only to the conclusion that Washburn violated Rule 11.” Id. at 412. On Wash-burn’s motion to vacate the Rule 11 sanctions, the court stated that the “sanctions were not imposed for the filing of the original cross-motion, but only for the resubmission of the cross-motion without additional support.” New York State National Organization for Women v. Terry, 737 F.Supp. 1350, 1366 (S.D.N.Y.1990).
On this record, it is difficult for me to reconcile the majority’s reversal of the imposition of sanctions against Washburn with either the abuse-of-discretion standard of review established by the Supreme Coilrt in Cooter & Gell or with our Court’s decision in Virgin Atlantic.
B. The Other Reargument Grounds that Elicited Sanctions
Even if reversal on the merits of the original motion were a basis for reversing an award of sanctions for a repetitive attempt to reargue, in the present case the sanctions order should not be reversed outright because it was based on two additional rearguments by Washburn on which defendants have not prevailed on appeal. First, Washburn renewed the argument that the court lacked subject matter jurisdiction of the action. As a matter of principle, since that question was then pending on appeal, the district court could not revisit it. Second, he argued that the district court did not have the power to hold defendants in contempt because defendants had appealed from the entry of the injunction whose terms they had flouted. In light of the fact that defendants had twice tried, once in the district court and once in this Court, to obtain a stay of the injunction and had twice been denied, defendants’ renewed challenge to the court’s power to hold them in contempt — like counsel’s assertion that attorneys are immune from sanctions for frivolous court filings — was frivolous. Thus, on these two issues, the district court stated that “[t]he arguments advanced by Washburn were each previously rejected by the Court and, with the exception of the challenge to the manner of service ..., were each manifestly frivolous. When an attorney submits, or resubmits, a motion that he knew, or should have known, was meritless, Rule 11 sanctions are appropriate.” District Court Sanctions Opinion, 732 F.Supp. at 412.
Imposition of sanctions on account of these frivolous challenges to the court’s jurisdiction plainly was not an abuse of discretion. Accordingly, even if Virgin Atlantic did not exist as precedent, the most this Court could properly do is remand for the district court’s consideration of whether to exercise its discretion to impose sanctions on these two bases alone, in light of the reversal on the merits of the service issue.